Title: To George Washington from John Gibbons, 27 February 1793
From: Gibbons, John
To: Washington, George


Philadelphia, 27 Feb. 1793. Asks “leave to approach Your benevolence . . . I am the Son of a respectable Merchan⟨t⟩, who lived many Years in Dublin . . . And in consequence of the insinuations of a certain publication which appeared there, of an Asylum to be found here for redressing the grievances of reduced Irishmen and their families, under the denomination of the Hibernian Society, which proves itself to be a great deception, by its inducing many to come a long distance in pursuit of that relief they cannot find.” He came “from Dublin last April, in hopes being encouraged as a School-master . . . Which Indeed was all the means left me (after having unfortunately lost one of my Legs a few Years ago) . . . But to my vexation and regret, cannot find an opportunity of getting into any business, Tho’ I can produce good recommendations both from Dublin and from worthy Characters in this City.” He is “without a shilling, friends or employmt; after disposing of my Watch and Clothes for the necessary means of Life! A Situation pitiably aggaravating And as You are a Gentleman blessed with affluence, and iminent for act⟨illegible⟩ Philantrophy &c., it is therefore from the distresses I am exposed to, th⟨at⟩ I humbly venture to fly to Your Excellency for protection.” Below his signature Gibbons added: “N.B. If I am so happy as to be noticed by Your Excellency, any commands addressed to me at Mr John Barrys School-master in Union Street between 2nd and 3rd, will be most respectfully Reced with Gratitude.”
